Exhibit 10.8

 

Description of payments due certain officers upon a change-in-control

 

Effective November 20, 1997, the Board of Directors of WSB Holdings, Inc.
approved a lump sum severance payment for WSB officers with the title at the
time of Vice President and above in the event of a change-in-control as defined
by the Office of Thrift Supervision (“OTS”) in 12 C.F.R. 574.4(a) and (b). 
Effective December 19, 2001, the eligible officers are entitled to a lump sum
severance payment in the event their employment is involuntarily terminated or,
if their level of compensation does not remain substantially the same (including
bonuses) and they voluntarily terminate their employment within 18 months of
such change-in-control as defined by OTS.  Pursuant to a resolution adopted by
the Board of Directors on January 21, 2004, the change in control severance
payments for Kevin P. Huffman is $150,000.

 

Under 12 C.F.R. 574.4(a) and (b), a change of control of WSB will be deemed to
occur when a person, directly or indirectly, acting alone or in concert with
other persons, acquires the right to vote, by any combination of ownership and
irrevocable proxies, more than 25% of any class of WSB’s voting stock, controls
the election of a majority of WSB’s directors, contributes more than 25% of the
capital of WSB, or is determined by the OTS to have the power to direct or to
exercise a controlling influence over the management or policies of WSB.  A
change of control also will be presumed to occur, subject to rebuttal, when a
person, directly or indirectly, acting alone or in concert with other persons,
acquires the right to vote, by any combination of ownership and revocable or
irrevocable proxies, more than 25% of any class of WSB’s voting stock, and those
proxies would enable that person to elect one-third or more of the directors
(including representatives currently serving), to cause the stockholders to
approve an acquisition or reorganization, or to exert a controlling influence
over a material aspect of WSB’s business operations.  The presumption also will
arise when a person, directly or indirectly, acting alone or in concert with
other persons, acquires more than 10% of any class of WSB’s voting stock or more
than 25% of any class of WSB’s nonvoting stock and also satisfies any of the
following conditions:  (i) is one of the two largest stockholders of any class
of voting stock; (ii) holds more than 25% of WSB’s total equity; (iii) holds
more than 35% of WSB’s combined debt securities and total equity; (iv) is a
party to an agreement that provides that person a material economic stake in WSB
or an agreement that enables that person to influence a material aspect of the
management or policies of WSB (other than when the restrictions on WSB are
customary or are reasonably related to a pending OTS application); (v) holds or
controls more than one seat on WSB’s board of directors; (vi) holds or controls
a senior position with policymaking authority at WSB; (vii) has the power to
direct the disposition of more than 25% of any class of WSB’s voting stock
(other than in a widely dispersed or public offering); or (viii) upon the
occurrence of a future event, will have the ability to vote or direct the vote
of more than 25% of any class of WSB’s voting stock (excluding revocable
proxies).

 

--------------------------------------------------------------------------------